Citation Nr: 1204714	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart disability, to include as due to exposure to hazardous chemicals, or in the alternative, claimed as secondary to adenocarcinoma of the right kidney. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army with active service from March 1961 to March 1964. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2005 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Portland, Oregon.  

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the Portland RO in September 2008.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

In November 2008 and December 2010, the Board remanded this matter for further development which has been completed and the case has been returned for appellate consideration.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support a finding that the Veteran's currently diagnosed heart disability is related to service, to include exposure to petrochemicals therein, or that it manifested within a year of service discharge.  

2.  The competent medical evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed heart disability and his service-connected adenocarcinoma of the right kidney.  



CONCLUSION OF LAW

The Veteran's heart disability was not incurred in or aggravated by service, may not be presumed to have been incurred therein, and is not proximately due to or the result of service-connected adenocarcinoma of the right kidney.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations 

In November 2008, the Board remanded the Veteran's claim to obtain outstanding evidence concerning medical treatment and possible in-service exposure to petrochemicals and a VA opinion concerning the Veteran's various theories of entitlement for service connection.  The RO, assisting the VA Appeals Management Center (AMC), requested and obtained the Veteran's personnel file, private treatment records identified by the Veteran, and information concerning possible chemical contamination at Fort Wainright during the Veteran's service from the Environmental Protection Agency (EPA) and the Army Environmental Command.  As instructed by the November 2008 Board remand, the AMC contacted the Surgeon General of the Army and requested an opinion as to whether the Veteran was possibly exposed to toxins/hazardous chemical during his service at Fort Wainright.  In March 2010, the Surgeon General of the Army's office replied that such an opinion could not be offered, and advised that the AMC obtain the VA opinion as instructed by the November 2008 Board remand.  The opinion was requested by the AMC in August 2010, and the requested opinion was rendered in September 2010.  All records, opinions and statement noted above were associated with the Veteran's VA claims file.  

Subsequently, in December 2010, the Board remanded this matter again finding that the September 2010 VA examination report was inadequate as the examiner failed to address the etiology of the Veteran's heart disability, i.e. whether it was due to his in-service exposure to petrochemicals.  The Board instructed the RO to obtain another medical opinion and to readjudicate the Veteran's claim.  In February 2011, another medical opinion was obtained pertaining to the issue remanded by the Board, and the claim was readjudicated in a September 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in February 2005, prior to the October 2005 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In an August 2008 letter, the Veteran was notified of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in supplemental statements of the case in October 2010 and September 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Furthermore, VA examination reports have been obtained.  These examination reports reflect that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Additionally, as noted above, the Veteran presented testimony in support of his claim in a hearing before the undersigned.  Thus, the duties to notify and assist have been met.

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including cardiovascular disease, when such is manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  
Service connection may be also granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Turning first to service connection on a direct basis, the Board notes that in the present case it is uncontroverted that the Veteran has been diagnosed with a heart disability.  The record is replete with diagnoses for coronary artery disease/ischemic heart disease.  See e.g., private records from the Oregon Health and Science University.  Hickson element (1) has been demonstrated. 

Moving to Hickson element (2), in-service incurrence of disease or injury, the Board will address disease and injury in turn. 

With respect to in-service disease, the Veteran's service treatment records are pertinently negative for any diagnosis or complaints related to a heart disability.  Notably, on the Report of Medical History at service discharge, the Veteran indicated no to the inquiries whether he had ever had pain or pressure in this chest, or palpitation or pounding heart.  Moreover, there is no indication that his heart disability manifested within the one year presumptive period after service as the first indication of a disability was not October 2000.  See supra 38 U.S.C.A. 
§§ 1101, 1131, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Therefore, in-service disease as not been demonstrated. 

Turning to in-service injury, the Board notes the Veteran's contention that he was exposed to various contaminants, industrial solvents and carcinogens while stationed at Ft. Wainwright from August 1961 to March 1963.  He states one of his duties a heavy machinery operator was to move barrels filled with toxic waste into landfills.  He says that he frequently came into physical contact with the chemicals and breathed noxious fumes.   An August 1996 EPA Superfund Record of Decision confirmed that Fort Wainright was a superfund site involving petrochemical contamination of groundwater.  Specifically, the contaminants included, inter alia, benzene and trichloroethene.  As previously discussed in the December 2010 decision, the Board finds that in light of the Veteran's assignment to Fort Wainright, his duties there, and the confirmation of the presence of hazardous chemicals at that site during that time Hickson element (2) has been demonstrated. 

With respect to crucial Hickson element (3), medical nexus, the question presented in this case, i.e., the relationship, if any, between the Veteran's heart disability and his military service, is essentially medical in nature. The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The February 2011 VA examination report addresses this issue.  Upon review of the claims folder and evaluation of the Veteran, the examiner noted that petrochemical exposure is not a known risk factor for the development of coronary artery disease, which was the type of heart disease the Veteran had and required coronary artery bypass surgery.  Citing to various epidemiological studies, the examiner noted that there has been no showing of any correlation with employment in the petrochemical industry and the development of heart disease.  She stated that the major risk factors for coronary artery disease are a history of tobacco use, elevated cholesterol/lipids, hypertension, and family history of coronary artery disease.  The examiner noted that the initial October 2000 medical record from the Oregon Health Sciences University demonstrated that the Veteran's risk factors for coronary artery disease included a history of tobacco smoking for 20 years having ceased smoking less than a year prior to October 2000, and a family history of coronary artery disease.  Additionally, it was noted that post-surgery up to the present time, the Veteran was treated with a statin for cholesterol/statin management.  Addressing Veteran's statements of a history of palpitations during service, the examiner indicated that there was no documentation in any medial record of his having had a pathologic tachyarrhythmia or any other heart disease during service.  The examiner noted that that Veteran presented with palpations and rapid heart rate in 2000 but that these symptoms were attributed to the underlying acute ischemia and not a specific tachyarrhythmia or electric cardiac disorder.  She found that there was no medical support for the proposition that the Veteran's heart disease was due to his petrochemical exposure during active service.  He had typical and well-established risk factors for the development of his heart disease, notably a family history and history of tobacco abuse.  She therefore concluded it was not at least as likely as not that the Veteran's heart disease was due to in-service petrochemical exposure.  

There is no other competent medical opinion which addressees the etiology of the Veteran's heart disability.  Therefore, Hickson element (3) is not met, and the claim for service connection on a direct basis fails.  

As to the service connection claim on a secondary basis, the Board notes that Wallin elements (1) medical evidence of a current disability and (2) a service-connected disability are met.  As noted above, the record shows that the Veteran has coronary artery disease and he is service-connected for adenocarcinoma of the right kidney.  Therefore, the remaining question is whether element (3) competent evidence of a nexus between the service-connected disease or injury and the current disability, is met.  See supra Wallin v. West, 11 Vet. App. 509, 512 (1998).

The September 2010 VA examination report noted the Veteran's contention that the location of his cancer caused his heart to go out of rhythm and beat because the cancer took all of his blood and caused his heart to race, which he learned three years  after he had heart surgery.  The examiner found no medical evidence to support the Veteran's assertion.  She noted that it was possible for a cancer associated anemia and its associated compensatory rise in heart rate (tachycardia) to unmask underlying ischemic heart disease.  Anemia and tachycardia (rapid heart rate) do not cause the underlying blockages which the Veteran had in his coronary arteries, nor would it cause the decline in ejection fraction noted at the time of the initial heart catheterization.  Additionally, the examiner observed that the Oregon Health Sciences University's cardiovascular surgeon's initial preoperative assessment noted dated in October 2000 included a hematocrit of 35 percent, which although demonstrated anemia was not severe enough to account for significant unmasking of symptoms.  The Veteran's heart disease was therefore not due to his kidney cancer.  She added that the Veteran's recalled rapid heart (tachycardia) was not in and of itself a form of heart disease; he did not have a pathologic cardiac arrhythmia.  His heart disease requiring bypass surgery was ischemic/atherosclerotic heart disease, and not an intrinsic cardiac tachyarrthymia.  She concluded the Veteran's heart disease was no due to or aggravated by his kidney cancer.  Subsequently, in the February 2011 VA examination report, the examiner reiterated her conclusion noting that the Veteran had never been diagnosed with a primary tachyarrhythmia, an actual electric disorder of the heart/rate/rhythm; his heart disease that was diagnosed in 2000 was ischemic heart disease due to coronary artery blockages (coronary artery disease).  

There is no other competent medical opinion which addressees the nexus between service-connected kidney right kidney cancer and the current heart disability.  Therefore, Wallin element (3) is not met, and the claim for service connection on a secondary also fails.  

The September 2010 and November 2011 VA examination reports are highly probative, as they are based on a thorough review of the Veteran's medical records, cite to relevant medical principles, consistent with the other evidence of record, are supported by a detailed rationale, and rendered by a medical professional.  See supra Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Veteran has submitted no competent medical evidence contrary to the September 2010 and February 2011 VA opinions.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (2011) (noting it is a claimant's responsibility to support a claim for VA benefits). 

Indeed, there is no medical evidence of record showing that the Veteran's current heart disability is related to service or secondary to service-connected kidney disability.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).   For example, lay persons are competent to report certain conditions such as a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  

However, in this case, questions as to whether the Veteran's heart disability is related to service, to include exposure to petrochemicals, or secondary to service-connected kidney disability are etiological questions are complex medical questions.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current heart disability.  See 38 C.F.R. § 3.159 (a)(1) (2011) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he observed and he experienced during service, he is not competent to ascertain the etiology of his current disability, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence to the VA examiner's opinions which was rendered by a licensed medical professional rather than a lay person.  Furthermore, the VA examiner cited to relevant medical studies in reaching her conclusion.   

The weight of the evidence is against the Veteran's claim and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a heart disability is not warranted. 


ORDER

Entitlement to service connection for a heart disability, to include as due to exposure to hazardous chemicals, or in the alternative, claimed as secondary to adenocarcinoma of the right kidney, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


